

EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of  February 12,
2007, between P&F INDUSTRIES, INC., a Delaware corporation (the “Company”), and
RICHARD A. HOROWITZ (the “Executive”).


W I T N E S S E T H


WHEREAS, the Executive is employed by the Company as its Chairman, President and
Chief Executive Officer;


WHEREAS, the Company and the Executive desire to enter into the Agreement as to
the terms of his employment with the Company;


NOW THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


1.  POSITION/DUTIES.
 
(a)  During the Employment Term (as hereinafter defined), the Executive shall
serve as the President and Chief Executive Officer of the Company and, if
elected by the Board of Directors of the Company (the “Board”), Chairman. In
this capacity, the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as the Board shall designate that are
consistent with the Executive’s positions. The Executive shall report to the
Board.
 
(b)  During the Employment Term, the Executive shall devote all of his business
time, energy and skill and his best efforts to the performance of his duties
with the Company; provided, however, that the foregoing shall not prevent the
Executive from (i) serving on the board of directors of non-profit organizations
and, with the prior written approval of the Board, other companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs or (iii) managing his and his family’s passive personal
investments so long as such activities in the aggregate do not materially
interfere or conflict with the performance of his duties hereunder or create a
potential business conflict.
 
2.  EMPLOYMENT TERM. The Executive’s term of employment under this Agreement
shall be for a term commencing on January 1, 2007 (the “Effective Date”) and,
unless terminated earlier as provided in Section 6, ending on December 31, 2011
(the “Employment Term”).
 
3.  BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $975,000, payable in accordance with the regular
payroll practices of the Company. The Executive’s base salary shall be subject
to annual review by the Board (or a committee thereof) and may be increased, but
not decreased, from time to time by the Board. The base salary as determined
herein from time to time shall constitute “Base Salary” for purposes of this
Agreement.
 

--------------------------------------------------------------------------------


 
4.  BONUS. During the Employment Term, the Executive shall be eligible for an
annual discretionary incentive payment under the Company’s Executive 162(m)
Bonus Plan, as amended or as may be amended from time to time (the “Plan”), or
any successor annual bonus plan with a target of 90% of the Executive’s
then-current Base Salary (the “Target Bonus”) (as prorated for partial years).
 
5.  EMPLOYEE BENEFITS.
 
(a)  Benefit Plans. The Executive shall be entitled to participate in any
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit generally of its senior executives at a level
commensurate with his position, subject to satisfying the applicable eligibility
requirements. Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.
 
(b)  Make-Up Payments. Through the earlier of (i) December 31, 2016, (ii) the
Executive’s death, or (iii) the Executive’s termination for Cause (as
hereinafter defined) or resignation without Good Reason (as hereinafter
defined), the Company will pay the Executive $45,064.37 (each a “Make Up
Payment”) on or before March 15 of each year to cover premiums on a life
insurance policy (reflecting the prior change in the split dollar arrangement).
This provision shall survive any expiration of the Employment Term and any
termination of the Executive’s employment (other than due to the Executive’s
death or a termination of the Executive’s employment prior to the expiration of
the Employment Term by the Company for Cause or by the Executive without Good
Reason).
 
(c)  Vacations. The Executive shall be entitled to an annual paid vacation of
six weeks per calendar year (as prorated for partial years) in accordance with
the Company’s policy on accrual and use applicable to senior executives.
 
(d)  Business and Entertainment Expenses. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of his
duties hereunder.
 
(e)  Automobile. During the Employment Term, the Company will provide the
Executive, at the Company’s expense, with a current model automobile similar to
the automobile currently furnished to the Executive. In addition, upon
submission of appropriate documentation, the Company shall pay or reimburse the
Executive for the cost of insurance, maintenance and gas incurred for business
purposes and other business related operating expenses incurred for such
automobile during the Employment Term. The Executive shall be entitled to
request a new automobile at the end of each three (3) year period commencing on
the Effective Date.
 
6.  TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:
 
(a)  Disability. Upon 30 days’ prior written notice by the Company to the
Executive of termination due to Disability if the Executive does not return to
full-time continuous employment with the Company within such 30 days. For
purposes of this Agreement, “Disability” shall be defined as the Executive’s
becoming physically or mentally disabled, whether totally or partially, so that
he has been unable to perform his material duties hereunder for a period of 180
days (including weekends and holidays) during any 365-day period.
 

--------------------------------------------------------------------------------


(b)  Death. Automatically on the date of death of the Executive.
 
(c)  Cause. The Company may terminate the Executive’s employment hereunder for
Cause immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean the Executive’s:
 
(i) refusal or willful failure to attempt in good faith to perform his duties
(other than as a result of physical of mental incapacity);
 
(ii) gross negligence or willful misconduct with regard to the Company, its
assets or employees of a material nature or any fraud, theft or material
dishonesty with regard to the Company or in the performance of his duties;


(iii) willful misconduct which in the good faith judgment of the Board has or
may materially damage the Company economically or reputation wise;


(iv) commission of any felony or any other crime involving fraud, dishonesty,
securities law violations or moral turpitude, provided that any conviction for,
or pleading guilty or nolo contendere to, any such felony or other crime shall
conclusively be deemed acknowledgement by the Executive of commission thereof;


(v) failure to attempt in good faith to follow the written direction of the
Board; or


(vi) material breach of a material term of this Agreement or any other material
agreement with the Company that is not cured within 15 days of the giving of
written notice thereof.


The Executive may only be terminated for Cause by a vote of a majority of the
full Board (excluding the Executive for purposes of determining the number
necessary to constitute a majority) and, prior to any termination for Cause, the
Executive will be given 5 business days written notice specifying the alleged
Cause event and will be entitled to appear (with counsel) before the full Board
to present information regarding his views on the Cause event. After providing
the notice in foregoing sentence, the Board may suspend the Executive with pay
until a final determination pursuant to this paragraph has been made. In the
event of a Cause termination after a Change in Control, the Company shall bear
the burden of proof by a preponderance of the evidence.
 
(d)  Without Cause. Upon written notice by the Company to the Executive of an
involuntary termination without Cause, other than for death or Disability.
 
(e)  Good Reason. Upon written notice by the Executive to the Company of a
termination for Good Reason provided that such notice is given within 60 days of
the Good Reason event. “Good Reason” shall mean the occurrence of any of the
following events, without the express written consent of the Executive, unless
such events are cured by the Company within 30 days following written
notification by the Executive to the Company that he intends to terminate his
employment hereunder for one of the reasons set forth below:
 

--------------------------------------------------------------------------------


(i) any reduction or diminution in the Executive’s title, including non-election
or removal from the position of Chairman unless the separation of the positions
of Chairman and Chief Executive Officer is required by applicable law;
 
(ii) any material reduction or diminution in the Executive’s then authorities,
duties, or responsibilities;
 
(iii) a material reduction in the Executive’s Base Salary or benefits (but not
including any reduction related to a broader compensation reduction by the
Company that is not limited to any particular employee or executive);
 
(iv) a relocation of the Executive’s principal business location to an area
outside of a 35 mile radius of both the Executive’s principal business location
and the Executive’s principal residence at the time of such relocation; or
 
(v) a material breach of the Agreement by the Company.
 
Notwithstanding the foregoing, the Executive agrees that, during any period of
incapacity, the Company may appoint or temporarily assign his duties to another
or others without such action resulting in Good Reason.
 
(f)  Without Good Reason. Upon 60 days’ prior written notice by the Executive to
the Company of the Executive’s voluntary termination of employment without Good
Reason (which the Company may, in its sole discretion, make effective earlier
than any notice date).
 
7.  CONSEQUENCES OF TERMINATION.
 
(a)  Disability. Subject to Section 25, in the event the Executive’s employment
is terminated due to Disability the Company shall pay or provide the Executive
(i) any unpaid Base Salary through the date of termination paid in accordance
with the Company’s normal payroll policies as if the Executive were an employee;
(ii) any bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination, paid when bonuses are paid to the Company’s
senior executive officers for, but in any event not later than the March 15
following, the year that such bonus was earned; (iii) reimbursement for any
unreimbursed expenses incurred through the date of termination in accordance
with the Company’s normal reimbursement procedures; (iv) any other amounts and
benefits the Executive is entitled to receive under any employee benefit plan in
accordance with the terms of the applicable plan (collectively items (i) through
(iv) shall be hereafter referred to as the “Accrued Amounts”); (v) a pro-rata
portion of the Executive’s bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for the plan year (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Executive is employed by the Company and the
denominator of which is 365) payable at the time that bonuses are paid to other
senior executives of the Company (the “Pro Rata Bonus”); (vi) full vesting of
all equity awards granted to the Executive on or after the Effective Date; (vii)
continued medical benefits (for the Executive and his eligible dependents) while
the Executive is disabled (subject to offset for amounts the Executive receives
from any other medical benefits available to the Executive) until the
Executive’s 65th birthday; and (viii) continued payment of the Make-Up Payments.
Following a termination due to Disability all equity awards granted to the
Executive prior to the Effective Date shall be governed in accordance with the
terms of the applicable grant agreements.
 

--------------------------------------------------------------------------------


(b)  Death. In the event the Executive’s employment is terminated due to the
Executive’s death, the Company shall pay or provide to the Executive’s estate
(i) the Accrued Amounts within 30 days following the Executive’s death; (ii) the
Pro Rata Bonus; (iii) full vesting of all equity awards granted to the Executive
on or after the Effective Date; and (iv) payment of monthly COBRA premiums until
the earlier of 3 years from the date of the Executive’s death or when the
Executive’s dependents are no longer eligible for COBRA coverage. Following a
termination due to the Executive’s death all equity awards granted to the
Executive prior to the Effective Date shall be governed in accordance with the
terms of the applicable grant agreements.
 
(c)  Termination For Cause Or Without Good Reason. Subject to Section 25, in the
event the Executive’s employment is terminated (i) by the Company for Cause, or
(ii) by the Executive without Good Reason, the Company shall pay to the
Executive the Accrued Amounts within 30 days following such termination.
Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant agreements.
 
(d)  Termination Without Cause Or For Good Reason. Subject to Sections 8 and 25,
in the event the Executive’s employment is terminated (x) by the Company other
than for Cause or (y) by the Executive for Good Reason, the Company shall pay or
provide the Executive with (i) the Accrued Amounts; (ii) continued payment of
the Make-Up Payments; and (iii) subject to Section 9:
 
(A) continued payments of Base Salary for 18 months paid in accordance with the
Company’s normal payroll policies as if the Executive were an employee;
 
(B) the Pro Rata Bonus; and
 
(C) payment of monthly COBRA premiums until the earlier of (I) 18 months from
the date of termination, (II) the Executive becoming eligible for medical
benefits from a subsequent employer, or (III) the Executive otherwise becoming
ineligible for COBRA.
 
Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant agreements.
Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company.
 
8.  CHANGE IN CONTROL.
 

--------------------------------------------------------------------------------


 
(a)  Notwithstanding anything herein to the contrary, subject to Sections 8(c)
and 25, in the event the Executive’s employment is terminated by the Company
without Cause or the Executive resigns for Good Reason within two years
following a Change in Control or within six months prior to a Change in Control
but which the Executive reasonably demonstrates (x) was at the request of a
third party who is the acquirer in the Change in Control or (y) otherwise arose
in connection with, or in anticipation of, a Change in Control which actually
occurs, then the Company shall pay or provide to the Executive to the extent not
theretofore provided pursuant to Section 7(d) above, (i) the Accrued Amounts;
(ii) continued payment of the Make-Up Payments; and (iii) subject to Section 9:
 
(A) Within 60 days following such termination, a lump sum payment in an amount
equal to the greater of (I) and (II) where (I) equals 18 months Base Salary and
(II) equals the lesser of:
 
(1)  two times the sum of (X) the Executive’s Base Salary plus (Y) the amount of
any annual bonus the Executive received for the year prior to the Change in
Control; or
 
(2)  3% of the value on the date of the Change in Control of the Company’s
outstanding shares on a fully diluted basis on the date of such Change in
Control (without regard for any outstanding options with an exercise price less
than the consideration paid for the Company’s shares in the Change in Control);
 
(B) the Pro Rata Bonus; and
 
(C) payment of monthly COBRA premiums until the earliest to occur of (I) 18
months from the date of termination, (II) the Executive becoming eligible for
medical benefits from a subsequent employer, or (III) the Executive otherwise
becoming ineligible for COBRA.
 
Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant agreements.
 
(b)  For purposes of this Agreement, “Change in Control” will mean the
occurrence of one of the following events:
 
(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the Effective
Date, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that an event described in this subsection (i) shall not be
deemed to be a Change in Control if any of following becomes such a beneficial
owner:
 

--------------------------------------------------------------------------------


 
(A) the Company or any majority-owned subsidiary (provided, that this exclusion
applies solely to the ownership levels of the Company or the majority-owned
subsidiary),
 
(B) any tax-qualified, broad-based employee benefit plan sponsored or maintained
by the Company or any majority-owned subsidiary,
 
(C) any underwriter temporarily holding securities pursuant to an offering of
such securities, or
 
(D) any person pursuant to a Non-Qualifying Transaction (as defined below);
 
(ii) individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director.
 
(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
 
(A) 50% or more of the total voting power of:
 
(x)       the corporation resulting from such Business Combination (the
“Surviving Corporation”), or
 
(y)      if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”),
 
is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;
 
(B) no person (other than any employee benefit plan (or related trust) sponsored
or maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation); and
 

--------------------------------------------------------------------------------


 
(C)   at least a majority of the members of the board of directors of the Parent
Corporation (or if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination
 
(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or
 
(iv) consummation of the sale of all or substantially all of the Company’s
assets or stockholder approval of a liquidation or dissolution of the Company,
unless the voting common equity interests of the acquirer of such assets or an
ongoing entity (other than a liquidating trust), as the case may be, based on
total voting power, are at least more than 50% beneficially owned, directly or
indirectly, by the Company’s shareholders in substantially the same proportions
as such shareholders owned the Company’s outstanding voting common equity
interests immediately prior to such sale or liquidation and, if a plan of
liquidation or dissolution, such ongoing entity assumes all existing obligations
of the Company under this Plan.
 
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities, based on total voting power, as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that, if
after such acquisition by the Company such person becomes the beneficial owner
of Company Voting Securities that increases the percentage of outstanding
Company Voting Securities beneficially owned by such person, a Change in Control
of the Company shall then occur.
 
(c)  Notwithstanding anything else herein, if any payment or benefit, within the
meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”), to the Executive or for Executive’s benefit paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, Executive’s employment with the
Company or a change in ownership or effective control of the Company or of a
substantial portion of its assets, would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), the amounts and benefits provided under this Agreement or
otherwise that are subject to Section 280G of the Code as a result of the
transaction will be automatically reduced to an amount that equals the product
of 2.99 multiplied by the Executive’s “base amount” (as determined in accordance
with Sections 280G and 4999 of the Code by the Company’s certified public
accountants unless the Company and the Executive mutually agree to the
appointment of an independent certified public accounting firm), such that the
Executive will not be subject to the Excise Tax. Unless otherwise elected by the
Executive, such reduction shall first be applied to any severance payments
payable to the Executive under this Agreement.
 

--------------------------------------------------------------------------------


 
9.  RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to Sections 7(d)(iii) and 8(a)(iii) shall only be payable if
the Executive executes, delivers to the Company and does not revoke a general
release of all claims against the Company in the form attached to the Agreement
as Appendix A (with such changes as the Company may request to support the
legality and effectiveness of the release).
 
10.  RESTRICTIVE COVENANTS.
 
(a)  Confidentiality. The Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the reasonable good faith performance of his duties and
for the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
 
(b)  Nonsolicitation. During the Executive’s employment with the Company and for
the 18 month period thereafter, the Executive agrees that he will not, except in
the furtherance of his duties hereunder, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, (i) solicit or
hire any employees, representatives or agents of the Company (or any of its
affiliates) or (ii) solicit any of the Company’s customers.
 
(c)  Noncompetition. The Executive acknowledges that he performs services of a
unique nature for the Company that are irreplaceable, and that his performance
of such services to a competing business will result in irreparable harm to the
Company. Accordingly, during the Executive’s employment hereunder and for the 18
month period thereafter, the Executive agrees that the Executive will not, (i)
enter the employ of (whether as an employee, consultant, independent contractor
or otherwise, and whether or not for compensation), or render any services to,
any person, firm, corporation or other entity, in whatever form, engaged or
actively planning to be engaged in any Competitive Business, (ii) directly or
indirectly, own, manage, operate, control or otherwise engage in such a
Competitive Business for his own account, or (iii) directly or indirectly,
become interested in a Competitive Business as an individual, partner,
shareholder, director, officer, principal, agent, trustee or in any other
relationship or capacity. “Competitive Business” will mean, as of any date, any
business competitive with any business then being conducted by the Company and
operating in some or all of the same geographic areas; provided that, upon the
termination of the Executive’s employment such determinations shall thereafter
be determined as of the date of the termination. The foregoing shall not be
violated by the Executive’s providing services to a noncompetitive portion of a
group of related businesses which noncompetitive portion consists of less than
20% of the overall revenues of such group of related businesses measured based
on the fiscal year prior to the fiscal year in which the Executive had his
initial relationship with such noncompetitive portion, nor by ownership of less
than 2% of public company stock or debt or a passive interest of less than 2% in
a pooled account, such as a hedge fund, private equity fund or mutual fund.
 

--------------------------------------------------------------------------------


 
(d)  Nondisparagment. During the Employment Term and thereafter, the Executive
agrees not to disparage or encourage or induce others to disparage the Company
or any of its affiliates or any of its and their past and present officers,
directors, employees, products or services. For purposes of this Agreement, the
term “disparage” includes, without limitation, comments or statements to the
press, to the Company or any of its affiliates or any of its or thier officers,
directors, or employees or to any individual or entity with whom the Company or
any of its affiliates has a business relationship (including, without
limitation, any vendor, supplier, customer or distributor of the Company or any
of its affiliates) that would adversely affect in any manner: (i) the conduct of
any business of the Company or any of its affiliates (including, without
limitation, any business plans or prospects) or (ii) the business reputation of
the Company or any of its affiliates or any of its and their officers,
directors, employees, products or services. Notwithstanding the foregoing, this
Section 10(d) shall not apply to truthful statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings or normal
competitive statements.
 
(e)  Reformation. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.
 
(f)  Survival of Provisions. The obligations contained in this Section 10 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.
 
11.  COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which he has knowledge as a result of his employment with
the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of the Executive’s employment with the Company. The Executive agrees to
promptly inform the Company if he becomes aware of any lawsuits involving such
claims that may be filed or threatened against the Company or its affiliates.
The Executive also agrees to promptly inform the Company (to the extent he is
legally permitted to do so) if he is asked to assist in any investigation of the
Company or its affiliates (or their actions), regardless of whether a lawsuit or
other proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Executive in complying with this Section 11.
 

--------------------------------------------------------------------------------


12.  EQUITABLE RELIEF AND OTHER REMEDIES.
 
(a)  The Executive acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of Section 10 or
Section 11 would be inadequate and, in recognition of this fact, the Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available.
 
(b)  In the event of a violation of Section 10 or 11 of this Agreement, any
severance being paid to the Executive by the Company pursuant to this Agreement
(or any successor agreement) or otherwise shall immediately cease.
 
13.  NO ASSIGNMENTS.
 
(a)  This Agreement is personal to each of the parties hereto. Except as
provided in Section 13(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.
 
(b)  The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement and, if applicable, any Change in Control Agreement (but without
creating any rights on a second change in control), in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.
 
14.  NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit with the overnight delivery
service if delivered by guaranteed overnight delivery service, or (iv) on the
fourth business day following the date mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:


At the last address (or to the facsimile number) shown on the records of the
Company;


With a copy to:


Sonnenschein Nath & Rosenthal LLP
1301 K Street, N.W.
Suite 600, East Tower
Washington, DC 20005
Facsimile: (202) 408-6399
Attn: Michael R. Maryn, Esq.



--------------------------------------------------------------------------------


 
If to the Company:


P&F Industries, Inc.
445 Broadhollow Road
Suite 100
Melville, New York 11747
Facsimile: (631) 773-4230
Attn: Chief Operating Officer


With a copy to:


Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Facsimile: (516) 296-7111
Attn: Steven J. Kuperschmid, Esq.


and


Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Facsimile: (212) 969-2900
Attn: Michael Sirkin, Esq.
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
15.  SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall control.
 
16.  SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
17.  COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.
 
18.  ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 12 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in New York, New York
(applying New York law) in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect.
The decision of the arbitrator will be final and binding upon the parties
hereto. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome (a) each party shall pay all its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be borne equally among the parties; provided, however,
in the event that the arbitrator determines that the Executive is the prevailing
party, then the Company shall pay or reimburse all reasonable legal fees and
expenses incurred by the Executive.
 

--------------------------------------------------------------------------------


 
19.  INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold him harmless to the extent provided under the by-laws of the Company
against and in respect to any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from the Executive’s good faith performance of his
duties and obligations with the Company. This obligation shall survive the
termination of the Executive’s employment with the Company.
 
20.  LIABILITY INSURANCE. The Company shall cover the Executive under directors
and officers liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors.
 
21.  MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.
 
22.  NO MITIGATION; TERMINATION CLAIM LIMIT. In no event shall the Executive be
obliged to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by another
employer, except as provided in Section 13(b) hereof. Any claim by the Executive
for damages as a result of a termination based on Section 6(c)(iv) shall not be
brought prior to resolution of the criminal case and the Executives damages
shall be limited to (a) the monetary amounts the Executive would have received
in the event of a termination without Cause and (b) the intrinsic value on the
termination date of any equity vested at, or upon, such termination that the
Executive forfeited or did not receive because of the classification of the
termination for Cause (and the Executive shall have no right to the equity,
which shall be cancelled upon the termination for Cause).
 

--------------------------------------------------------------------------------


23.  REPRESENTATIONS. The Executive represents and warrants to the Company that
he has the legal right to enter into this Agreement and to perform all of the
obligations on his part to be performed hereunder in accordance with its terms
and that he is not a party to any agreement or understanding, written or oral,
which could prevent him form entering into this Agreement or performing all of
his obligations hereunder.
 
24.  WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
 
25.  SECTION 409A COMPLIANCE.
 
(a)  The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefore) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to try to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.
 
(b)  Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is required to be
delayed in compliance with Code Section 409A(a)(2)(B), such payment or benefit
shall not be made or provided (subject to the last sentence of this Section
25(b)) prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service” (as such
term is defined under Code Section 409A), and (ii) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 25(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefore were paid by the Executive, the
Executive shall pay the full cost of the premiums for such welfare benefits
during the Delay Period and the Company shall pay the Executive an amount equal
to the amount of such premiums paid by the Executive during the Delay Period
promptly after its conclusion.
 
 
 

--------------------------------------------------------------------------------

 
(c)  In no event whatsoever shall the Company be liable for any additional tax,
interest or penalties that may be imposed on the Executive by Code Section 409A
or any damages for failing to comply with Code Section 409A.
 
26.  SARBANES-OXLEY. The Executive hereby acknowledges and agrees that he is
subject to Section 304 of the Sarbanes-Oxley Act of 2002, and that pursuant
thereto he may under certain circumstances be obligated to pay back to the
Company certain amounts previously received by him.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

        P&F INDUSTRIES, INC.  
   
      By:   /s/ Joseph A. Molino, Jr.  

--------------------------------------------------------------------------------

Name: Joseph A. Molino, Jr.
Its: Vice President
 
 
/s/ Richard A. Horowitz 

--------------------------------------------------------------------------------

Richard A. Horowitz

 

--------------------------------------------------------------------------------



APPENDIX A


FORM OF RELEASE


AGREEMENT AND GENERAL RELEASE AND WAIVER, dated as of ______________ (the
“Agreement”), by and between RICHARD A. HOROWITZ (the “Employee”) and P&F
INDUSTRIES, INC., a Delaware corporation (the “Company”).


The Employee and the Company mutually want to enter into this Agreement
concerning the Employee’s separation from the Company. Where appropriate in the
context of this Agreement, the term “Company” includes, the Company’s past,
present and future subsidiaries, affiliates, divisions, parents, and any of its
or their respective predecessors, successors, assigns, assets, employee benefit
plans or funds and its or their past, present and future directors, officers,
fiduciaries, trustees, administrators, representatives, shareholders, agents,
employees, and independent contractors, whether acting on behalf of the Company
or in their individual capacities.


1.  The Employee acknowledges and agrees that (a) his last date of employment
with the Company was __________ (the “Termination Date”), (b) the Termination
Date was the termination date of his employment with the Company for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company, (c) the Company shall have no obligation to rehire the
Employee, or to consider him for employment, after the Termination Date, and (d)
he will not seek employment with the Company at any time in the future.


2.  The Employee acknowledges that he has carefully read this Agreement in its
entirety, the terms and implications of this Agreement have been fully explained
to the Employee, the Employee has had answered to his satisfaction any questions
he has asked with regard to the meaning and significance of any provision of
this Agreement, and that he fully understands the significance of all of the
terms and conditions of this Agreement.


3.  The Employee acknowledges that he has been given the opportunity to consider
this Agreement for twenty-one (21) days and decide for himself whether or not he
wants to sign it.


4.  The Employee acknowledges that he has been advised to consult with an
attorney of his choice concerning this Agreement and the implications to the
Employee of signing or not signing it.


5.  The Employee acknowledges that he has carefully considered other
alternatives to executing this Agreement, and has decided that he wants to sign
it.


6.  The Employee may accept this Agreement by signing it and returning it to
_____________, P&F Industries, Inc., 445 Broadhollow Road, Suite 100, Melvile,
New York, 11747, within twenty-one (21) days of his receipt of this Agreement.
The Employee is entitled to change his mind and revoke this Agreement by
indicating his desire to do so in writing delivered to __________ at the address
above (or by fax at (     )    -     ) by no later than 5:00 p.m. EST on the
seventh (7th) day after the date he signs this Agreement (the “Revocation
Period”). This Agreement will not become effective and the Employee will not
receive any of the benefits set out below until the eighth (8th) day after the
Employee signs it (the “Effective Date”). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day.


--------------------------------------------------------------------------------


 
7.  In consideration for the Employee’s signing and not revoking this Agreement,
the Company has agreed to pay the Employee the consideration set forth in
Section [IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL -
7(d)(iii)] [IF TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL -
8(a)(iii)] of that certain Executive Employment Agreement, dated as of
_____________, 2007, by and between the Company and the Employee (the
“Employment Agreement”). The Company and the Employee expressly agree that the
Company is not otherwise obligated to pay such consideration; that the Employee
is not otherwise entitled to receive any of such consideration; and that, if the
Employee does not sign this Agreement or revokes this Agreement during the
Revocation Period, the Company will have no further obligations to the Employee
under this Agreement, including, without limitation, the obligation to make the
payments set forth in Section 7 of this Agreement.


8.  By entering into this Agreement, the parties do not admit, and specifically
deny, any liability or wrongdoing, or violation of any law, statute, order,
regulation or policy. It is expressly understood and agreed that this Agreement
is being entered into solely for the purpose of avoiding the costs of litigation
and amicably resolving all matters in controversy, disputes, causes of action,
claims, contentions and differences of any kind whatsoever which have been or
could have been alleged by the respective parties against each other.


9.  The Employee acknowledges that he knows that there are various state and
federal laws which prohibit employment discrimination on the basis of age, sex,
race, color, creed, national origin, marital status, religion, disability or
veteran status and that these laws are enforced through the Federal Equal
Employment Opportunity Commission, the New York State Division of Human Rights
and various city, county and local human rights agencies.  In addition, the
Employee acknowledges that he knows that there are other federal, state, and
local laws of other types or description regarding employment, including, but
not limited to, claims arising from or derivative of the Employee’s employment
with the Company.


10.  The consideration set forth in Section 7 of this Agreement is in full and
complete satisfaction of all claims whatsoever the Employee may have against the
Company arising from the Employee’s employment and/or separation from employment
with the Company, or from any other matter whatsoever up to and including the
date of this Agreement, whether known or unknown. Without limiting the
generality of the foregoing, the Employee hereby releases, waives, and forever
discharges any and all claims of any kind against the Company arising from the
Employee’s employment and/or separation from employment with the Company, or
from any other matter whatsoever up to and including the date of this Agreement,
whether known or unknown, that he may have or had, including, but not limited
to, fraud, claims arising under Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §621 et. seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000 et. seq., the Civil Rights Act of 1866, 42 U.S.C.
§1981, 42 U.S.C. §1983, The Equal Pay Act, as amended, 29 U.S.C. §206(d)(1), the
Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et. seq., the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et. seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et. seq.,
the Americans with Disabilities Act, 42 U.S.C. §12101 et. seq., the Civil Rights
Act of 1991, 105 Stat. 1071, Executive Order 11246, the Sarbanes-Oxley Act of
2002 (a federal whistleblower law), the New York State Human Rights Law, New
York City Human Rights Law, New York Equal Pay Law and N.Y. Lab. Law, Section’s
201-c (adoptive parent leave) and 740 (whistle blower statute (private
employees)), all as amended, and any other federal, state and local fair
employment practice law, workers’ compensation law, unemployment insurance law,
and any other employee relations duties and obligations, whether imposed by
express or implied contract, tort (including, but not limited to, all
intentional torts, negligence, negligent hiring, training, supervision or
retention), common law, equity, public policy statute, executive order or law,
any claims for physical or emotional distress or injuries, or any other duty
obligation of any kind or description, as well as any rights or claims the
Employee or his attorney or other representative have or may have for costs,
expenses, attorneys’ fees or otherwise. The foregoing shall not apply to the
Employee’s right to receive the payments and benefits provided under Sections
[IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)(i) and
(ii)] [IF TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL - 8(a)(i) and
(ii)] of the Employment Agreement, nor to the Employee’s rights, if any, to
indemnification as an officer of the Company or a fiduciary of any Company
benefit plan. In addition, nothing in this Agreement shall be construed to
prevent the Employee from filing a charge with, or participating in an
investigation conducted by, any governmental agency, including, without
limitation, the Equal Employment Opportunity Commission or applicable state/city
fair employment practices agency, to the extent required or permitted by law, or
to prevent any challenge by the Employee to the waiver and release of any claims
as set forth herein.



--------------------------------------------------------------------------------


11.  The Employee agrees to keep this Agreement confidential and not to reveal
its contents to anyone except his attorney, his immediate family or his
financial consultant, or as required by law. The Employee will be responsible
for any disclosure by them. The Company agrees to keep this Agreement
confidential and not to reveal the contents to anyone except its attorneys,
accountants, officers, directors and human resources director. The foregoing
will not prohibit disclosure of this Agreement as required by law or regulation,
including, but not limited to, those of the U.S. Securities And Exchange
Commission and the rules of any exchange, quotation system and/or self
regulatory organization on which or with which the Company’s securities are
quoted, listed and/or traded, as the case may be; provided that if the Employee
is required to make a disclosure pursuant to the foregoing he agrees to give the
Company prompt written notice thereof and cooperate with the Company’s efforts
to seek a protective order.


12.  The Employee represents and warrants that he has returned all property
belonging to the Company and has deleted from his home or personal computer,
personal e-mail accounts and electronic filings all Company information.


13.  The parties hereto agree and acknowledge that Sections [IF TERMINATION IS
NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)] [IF TERMINATION IS IN
CONNECTION WITH A CHANGE IN CONTROL - 8(a)], 10, 11, 12, 16, 18, 19, 20, 21, 22,
25 and 26 of the Employment Agreement shall remain in full force and effect and
shall remain fully enforceable following the Effective Date.



--------------------------------------------------------------------------------


14.  The payments set forth in Section 7 of this Agreement are subject to taxes
and all applicable withholding requirements.


15.  Except as specifically set forth in this Agreement, this Agreement
constitute the entire agreement between the Employee and the Company with
respect to the subject matter hereof and may only be modified, altered or
changed in writing, signed by both the Company and the Employee.


16.  This Agreement has been executed freely, knowingly and voluntarily by the
Employee without duress, coercion, or undue influence, with a full understanding
of its terms. The Employee acknowledges and agrees that, prior to executing this
Agreement, he has been provided with sufficient time in which to consider this
Agreement and that, in deciding to execute this Agreement, he has relied on his
own judgment and further acknowledges that he is fully aware of its contents and
of its legal effects. The parties to this Agreement agree that no fact, evidence
or transaction currently unknown to them but which may hereafter become known to
them shall affect in any way or manner the final or unconditional nature of this
Agreement.


17.  This Agreement shall be interpreted and construed and enforced in
accordance with the laws of the State of New York, excluding choice of law
principles thereof.


18.  This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their respective successors, assigns and legal
representatives.


19.  The waiver by either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. If any
provision of this Agreement, or part thereof, shall be held to be invalid or
unen-forceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction is authorized to so reform such invalid or
unenforceable provision, so that it would be valid, legal and enforceable to the
fullest extent permitted by applicable law.


20.  BY SIGNING THIS AGREEMENT, THE EMPLOYEE STATES THAT: HE HAS READ IT; HE
UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS; HE AGREES WITH
EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN ATTORNEY BEFORE SIGNING
IT; HE HAS HAD 21 DAYS TO REVIEW THE AGREEMENT AND THINK ABOUT WHETHER OR NOT HE
WANTED TO SIGN IT; AND HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.


[Remainder of page intentionally left blank.]
 

--------------------------------------------------------------------------------


 
WHEREFORE, the Employee and the Company now voluntarily and knowingly execute
this Agreement as of the day and year first written above.
 

        P&F INDUSTRIES, INC.  
   
   
    By:  
 
 

--------------------------------------------------------------------------------

 
__________________________
                   (Please print)
Title: __________________________
 
 
__________________________
Richard A. Horowitz


Sworn to by Richard A. Horowitz before me this ____ day of ______________,
200___.


 
___________________________
Notary Public